Plaintiffs are 121 per diem employees of defendant, working as bridge painters, and they sue to recover back moneys deducted from their pay cheeks in 1934 on account of furloughs imposed by defendant under a statute  authorizing such action as to each employee of defendant within the range of annual compensation received by plaintiffs. Each plaintiff alleged as a first cause of action that the statute did not apply to per diem employees, and alleged as a second cause of action that if the deductions were lawfully made, the financial position attained by the city in 1934 made the return of the deductions mandatory. At the trial the complaint was dismissed on the merits as to both causes of action. Judgment unanimously affirmed, with costs. Plaintiffs were clearly within the terms of the statute authorizing furloughs. In view of the pledging by the city of tax arrears for 1933 and earlier years against revenue bills, such arrears collected in 1934 could not be applied by the city, either legally or morally, to the financing of the budget for 1934. Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.